UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7068



JOHN WAYNE BROWN,

                                            Petitioner - Appellant,

          versus

J. D. NETHERLAND, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CA-95-715-AM)


Submitted:   February 13, 1997          Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


John Wayne Brown, Appellant Pro Se. Katherine P. Baldwin, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. Brown v. Netherland, No. CA-95-715-AM (E.D.

Va. May 22, 1996). We deny Appellant's motions for the appointment

of counsel, objecting to the terms of the Prison Litigation Reform

Act, for compliance with prior court order, and requesting this
court to order the institution where he is incarcerated to follow

the procedures stated in this court's prior order.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2